Case 2:21-cv-00169-JPH-MG Document 20 Filed 08/11/21 Page 1 of 2 PageID #: 390




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

WILLIAM DIXSON,                                      )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )       No. 2:21-cv-00169-JPH-MG
                                                     )
RICHARD BROWN, et al.,                               )
                                                     )
                               Defendants.           )

                                  Order for Plaintiff to Show Cause

       Plaintiff William Dixon, through counsel, commenced this action on April 8, 2021. Dkt. 1.

Pursuant to Federal Rule of Civil Procedure 4(m), the Court must dismiss without prejudice the

complaint against any defendant not served with process within 90 days after the complaint was

filed or direct that service of summons be made within a fixed time. The 90-day time limit for

service of process on defendants Bruce Lemmon and Taccasia Porter has passed and no proof of

service has been filed.

       No later than August 26, 2021, the plaintiff shall SHOW CAUSE why the complaint

should not be dismissed as to defendants Lemmon and Porter for failure to serve them with process

within 90 days of the complaint being filed. The plaintiff may discharge this show cause order by

filing proof of service of summons or demonstrating good cause for an appropriate extension of

time to complete service. Id.

SO ORDERED.

Date: 8/11/2021




                                                 1
Case 2:21-cv-00169-JPH-MG Document 20 Filed 08/11/21 Page 2 of 2 PageID #: 391




Distribution:

Jeffrey R. Cardella
Law Office of Jeff Cardella LLC
jeffcardella@cardellalawoffice.com

Kyle L. Christie
Christie Farrell Lee & Bell, P.C.
kyle@cflblaw.com

Thomas Joseph Flynn
Indiana Attorney General
tom.flynn@atg.in.gov

Peter Andrew Inman
Indiana Attorney General
peter.inman@atg.in.gov




                                      2
